                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

                                            :
 UNITED STATES OF AMERICA,                  :
                                            :
 v.                                         :
                                            :   CIVIL ACTION NO.
                                            :   1:18-CR-0095-LMM-LTW
 CHRISTOPHER WAYNE JACKSON,                 :
                                            :
                                            :
           Defendant.                       :


                                        ORDER

           This case comes before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”) [33], recommending that Defendant’s Motions to

Suppress [15, 16, 23] be granted. Pursuant to 28 U.S.C. § 636(b)(1), the

Government filed Objections to the R&R [35]. After due consideration, the Court

enters the following Order:

      I.      LEGAL STANDARD

           Under 28 U.S.C. § 636(b)(1), the Court reviews the Magistrate’s Report and

Recommendation for clear error if no objections are filed to the report. 28 U.S.C.

§ 636(b)(1). If a party files objections, however, the district court must determine

de novo any part of the Magistrate Judge’s disposition that is the subject of a

proper objection. Id.; Fed. R. Crim. P. 59(b)(3). As the Government filed

objections, the Court reviews the Magistrate Judge’s challenged
recommendations on a de novo basis. 28 U.S.C. § 636(b)(1). The Court will

consider each objection in turn.

   II.      DISCUSSION

         The Government objects to the Magistrate Judge’s conclusion that (1) law

enforcement’s initial presence at Defendant’s door violated the Fourth

Amendment; and (2) that law enforcement’s entry into Defendant’s home was

not lawfully authorized by exigent circumstances. See Dkt. No. [35] at 1. The

Government argues that law enforcement had reasonable suspicion to believe

that Defendant’s fugitive brother, Ryan Jackson, was at Defendant’s residence

and ultimately probable cause once law enforcement smelled marijuana at

Defendant’s door. Further, it argues that the initial warrantless entry was also

supported by exigent circumstances once the marijuana was smelled and

Defendant closed the door to law enforcement as there was a concern that

evidence could be destroyed, the police could be harmed, or that Defendant’s

brother Ryan Jackson could have fled.

         However, this Court agrees with the Magistrate Judge that law

enforcement’s conduct revealed an objective purpose to conduct a search for

Ryan, not to conduct a “knock and talk”; thus, law enforcement never had an

implied license to enter Defendant’s property. R&R, Dkt. No. [33] at 26-36; see

also Florida v. Jardines, 569 U.S. 1, 10 (2013) (“Here, however, the question

before the court is precisely whether the officer's conduct was an objectively

reasonable search. As we have described, that depends upon whether the officers


                                          2
had an implied license to enter the porch, which in turn depends upon the

purpose for which they entered. Here, their behavior objectively reveals a

purpose to conduct a search, which is not what anyone would think he had

license to do.”); U.S. v. Maxi, 886 F.3d 1318, 1328 (11th Cir. 2018) (opining that if

one police officer had approached the door “alone, knocked, and waited briefly to

be received,” that would have constituted a valid “knock and talk” but because

instead ten law enforcement officers—with four or five at the door and others

taking tactical positions around the perimeter—plainly intended to enter the

residence to secure the persons inside, as opposed to conducting an informal

interview, those officers did not have an implied license to enter the property as a

“knock and talk”). Law enforcement’s behavior here objectively indicated an

intent to search the house for Defendant’s brother, not to conduct an informal

interview. Approximately ten U.S. Marshals arrived on scene in tactical gear with

guns drawn and surrounded Defendant’s home. They then yelled “Police, come to

the door, police, open the door, police with a warrant, open the door” in order to

convince someone inside to open the door so that they could search the home for

Defendant’s brother. This conduct cannot be objectively viewed as a “knock and

talk.”

         And because law enforcement did not smell marijuana until they were

impermissibly on the property, the initial warrantless entry likewise cannot be

supported by exigent circumstances. See Kentucky v. King, 563 U.S. 452, 471

(2011) (holding that the exigent circumstances rule only applies “when the police


                                          3
do not gain entry to premises by means of an actual or threatened violation of the

Fourth Amendment.”); see also Maxi, 886 F.3d at 1328 (“Jardines makes clear

that if officers had found evidence in the yard or peered through windows as they

took up positions around the house, that evidence would be subject to

exclusion.”). The Court therefore ADOPTS the R&R as the Order of the Court

and GRANTS Defendant’s Motions [15, 16, 23, 30].

   III.   CONCLUSION

      The Magistrate Judge’s R&R [35] is ADOPTED as the Order of this Court

and the Government’s Objections are OVERRULED. Defendant’s Motions to

Suppress [15, 16, 23] are GRANTED.

      The trial in this action against Christopher Wayne Jackson is hereby set to

begin on Monday, February 25, 2019 at 9:30 A.M. in Courtroom 2107. The

pretrial conference will be held on Wednesday, February 20, 2019 at 9:30 A.M. in

Courtroom 2107. By noon on Friday, February 8, 2019, the parties are to file the

following: motions in limine and proposed voir dire questions. By noon on

Friday, February 8, 2019, the Government must file a brief summary of the

Indictment that the parties can rely on for voir dire. By noon on Thursday,

February 14, 2019, the parties are to file responses to motions in limine and any

objections and to those items listed above.

      Excludable time is allowed through February 25, 2019, pursuant to 18

U.S.C. § 3161 (h)(7)(A) and (B)(iv), to give counsel for Defendant and the

Government the reasonable time necessary for effective preparation, taking into


                                        4
account the exercise of due diligence. The Court finds that the ends of justice

served outweigh the best interest of the public and Defendant in a speedy trial

and are consistent with both the best interest of the public and individual justice

in this matter.



      IT IS SO ORDERED this 9th day of January, 2019.




                                       _____________________________
                                       Leigh Martin May
                                       United States District Judge




                                         5
